DETAILED ACTION
The action is responsive to the amendment filed on 12/15/2021. Claims 1-6, 8-14 and 16-21 are pending in the case. Claims 1, 9 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Jain et al. (US Patent Pub. No. 20180089159 A1) discloses storing a threshold cognitive load for a user, displaying a GUI in a first layout, detecting measurements associated with the user perceiving the GUI, processing the measurements to quantify a cognitive load for the user, comparing the cognitive load to the threshold cognitive load and modifying the UI to reduce the complexity of the GUI by replacing GUI elements with elements that have fewer input options.
O’Malley et al. (US Patent No. 10558740 B1) discloses processing a user’s biometric measurements in order to obtain a cognitive load of the user and modifying the GUI in response to the cognitive load.
McCoy et al. (US Patent No. 20140282646 A1) discloses detecting retinal dilation and eye movement of a user in order to determine the user’s cognitive state.
Leme et al. (US Patent No. 20210027013 A1) discloses user selection of a switch for turning on automatic selection of a function and another user input option to turn off automatic selection of the function.
Bromer (US Patent Pub. No. 20120226993 A1) discloses using detected user mood data to modify a GUI in order to reduce user frustration when using the GUI.

DeLuca et al. (US Patent Pub. No. 20180325441 A1) discloses where a cognitive state of a user is detected and a GUI is modified based on the cognitive state.
Thomas (US Patent No. 7930676 B1) discloses adapting software elements in a graphical user interface based on a detected user mood.
Baughman et al. (US Patent Pub. No. 20160147425 A1) discloses modifying a graphical user interface based on a detected cognitive state of a user.
Singh (US Patent Pub. No. 20170046178 A1) discloses increasing the size of all elements in a graphical user interface when a user’s cognitive load exceeds a threshold cognitive load.
However the features of in response to determining that a user’s cognitive load is greater than a threshold cognitive load, scaling down the complexity of the GUI including enlarging a size of a first interactive element and concurrently reducing a size of the remaining interactive elements when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171